DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240850, Sato in view of US 2012/0001416, Peng.
	In regards to claim 1, in Figure 10 and paragraphs associated with said figure, Sato discloses a clamping seat of a telescopic rod for (and claimed in combination with) clamping an inner pipe (2) and an outer pipe (3), comprising: a pipe seat (20), comprising an inner pipe space which diameter is corresponding to the diameter of the inner pipe, an outer pipe space which diameter is corresponding to the diameter of the outer pipe, a side opening and a side space, wherein the inner pipe space is communicated with the outer pipe space and respectively allows the inner pipe and the outer pipe to insert, the side opening is positioned next to the inner pipe space, and the side space is positioned next to the outer pipe space; a movable clamp, comprising an arc block (13) and a screwing member (17), the arc block pivoted on the pipe seat and adjacent to the side opening, the screwing member passing through the arc block and the pipe seat and tightly pressing the arc block, wherein the arc block passes through the side opening and transversely passes into the inner pipe space to tightly press and fix the inner pipe. Sato does not disclose a fixed clamp comprising a clamping plate and a tightening bolt. Peng teaches a fixed clamp comprising a clamping plate (42) and a tightening bolt (4122) to engage and disengage from the inner pipe ([0017]). As Peng relates to a retractable rod structure, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a fixed clamp with a clamping plate and a tightening bolt to engage and disengage from the inner pipe.
	In regards to claim 2, Sato in view of Peng further disclose the clamping seat of the telescopic rod further comprises a bushing, a hardness of the bushing is lower than a hardness of the inner pipe, and the inner pipe passes into the inner pipe spaced at an interval of the bushing.
In regards to claim 4, Sato in view of Peng further disclose the clamping plate comprises a convex portion, and the outer pipe comprises a concave hole corresponding to the convex portion.
	In regards to claim 5, Sato in view of Peng further disclose the clamping plate comprises a plane, which is pressed by the tightening bolt, and an arc surface, which is opposite to the plane and pressing against the outer pipe.
	In regards to claim 7, Sato in view of Peng further disclose the inner pipe space comprises a side arc block at one side which is distant from the side opening, and the side arc block clamps the inner pipe together with the arc block.
	In regards to claim 8, Sato in view of Peng further disclose the arc block is pivoted to the pipe seat by a plug pin.
In regards to claim 9, Sato in view of Peng further disclose the screwing member comprises a knob and a bolt, the pipe seat and the arc block are respectively provided with a pipe seat through-hole and an arc block through-hole to allow the bolt to pass through the pipe seat through-hole and the arc block through-hole and to be screwed and locked on the knob, and the pipe seat through-hole is provided with a depressed slot for the bolt to press against and block the bolt from rotating; and wherein the knob presses against the arc block for rotating and pressing the arc block to transversely pass into the inner pipe space.
	In regards to claim 10, Sato in view of Peng further disclose a circular gasket is provided between the knob and the arc block.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679